DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 1 recites the limitation "the rotary element" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the surface of the welding tip" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
1 recites the limitation "the surface of the anvil element" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the contact surface of the anvil" in lines 21-22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the contact surface of the welding tip" in line 22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the passage from the starting position" in lines 27-28.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the motion transmission element”" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  This will be read as “the at least one motion transmission element”.
Claim 3 recites the limitation "the actuation" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the actuation" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the rod-shaped elements" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 9 recites the limitation “the axis of oscillation of the lever” in lines 3-4.  Similarly, “the lever” is recited in lines 3-4.  There is insufficient antecedent basis for these limitations in the claim.
	Claim 10 recites “a translation towards or away from the anvil element”, but does not define what must be translated towards and away from the anvil.
Claim 10 recites the limitation "the above-mentioned articulated system" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  This will be read as “the at least one above-


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 recites “first movement means configured to drive the anvil element”, which requires the generic structure “means” followed by the functional language “configured to drive” without reciting sufficient structure to perform the recited function.  This will be construed as:  structure 15 comprising elements described in applicant’s specification at paragraphs 69 and 71 and shown in figure 3, and equivalents thereof.
Claim 1 recites “second movement means for moving”, which requires the generic structure “means” followed by the functional language “for moving” without reciting sufficient structure to perform the recited function.  This will be interpreted as:  structure 16 comprising elements described in applicant’s specification at paragraphs 96-98 and shown in figure 3, and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “elements for supporting a continuous web” in claim 1, “element for transmitting motion to the first movement means” in claim 2, and “element for transmitting motion to the second movement means” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	In claim 1, the limitation “elements for supporting a continuous web” requires the generic structure “elements” followed by the functional language “for supporting” without reciting sufficient structure to perform the functions recited.  This will be interpreted as:  structures 9, described in applicant’s specification in paragraphs 53-59 and shown in figure 1.
	In claim 2, the limitation “element for transmitting motion” requires the generic structure “element” followed by the functional language “for transmitting” without reciting sufficient structure to perform the functions recited.  This will be interpreted as:  structure 32 having elements described in applications specification at paragraphs 120-122 and shown in figures 3-4, and equivalents thereof.
	In claim 4, “element for transmitting motion to the second movement means” requires the generic structure “element” followed by the functional language “for transmitting” without reciting sufficient structure to perform the functions recited.  This will be interpreted as:  structure 24 having elements described in applicant’s specification at paragraphs 129-131 and shown in figures 3 and 4, and equivalents thereof.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  NINOMIYA et al. (US 2004/0106506) is considered the closest prior art of record, disclosing an element 5 that rotates on its axis, support surface, plural welding units having a horn and anvil structure (paras. 74-75), wherein a movement means 9, and drives for moving the anvil (figs. 6-7B).  Similar apparatuses are well-known in the art, exemplified by HIROYASU (US 2019/0160757), SABLONE et al. (US 2018/0207877), SCHNEIDER et al. (US 2012/0157281), and FUJITA (US 9,259,357).  However, the prior art of record does not teach or fairly suggest an apparatus having each and every limitation claimed, as presently construed, wherein each of plural welding units supported by a rotary element comprise two movement means having structures as construed, wherein one movement means can rotatably move the welding anvil from an initial position angularly spaced from the welding tip to a final position, and the second movement means can move the same welding anvil from a starting position wherein a surface of the welding tip and a surface of the anvil are in the same axis of alignment to an arrival position where the surface of the anvil and a surface of the welding tip are capable of contacting a web material interposed between the surfaces.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nickolas R Harm whose telephone number is (571)270-7605.  The examiner can normally be reached on 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICKOLAS R HARM/Examiner, Art Unit 1745                                                                                                                                                                                                        
/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        September 19, 2021